t c memo united_states tax_court henry f wesselman petitioner v commissioner of internal revenue respondent docket no filed date henry f wesselman pro_se john w duncan for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated opinion of the special_trial_judge dean special_trial_judge this matter is before the court on respondent's motion for summary_judgment respondent contends that she is entitled to summary_judgment on the ground there is no genuine issue as to any material fact and a decision may be entered as a matter of law background on date respondent issued a statutory_notice_of_deficiency to petitioner determining federal_income_tax deficiencies and additions to tax as follows year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure big_number big_number the deficiencies in petitioner's income taxes are based on respondent's determination that petitioner failed to report a number of items of income for the years and including gross_receipts from a trade_or_business interest dividends and proceeds from the sale or redemption of securities the addition_to_tax under sec_6651 is based on respondent's determination that petitioner's failure_to_file timely an income_tax return for each of the years at issue was not due to reasonable_cause the addition_to_tax under sec_6654 is based on respondent's determination that petitioner failed to pay the requisite amount of estimated income taxes for and on date petitioner filed a petition in which he disputes all of the deficiencies and additions to tax in his petition he also alleges that although he is a state citizen of illinois not state of illinois he is not a united_states citizen2 or resident_alien and is not a nonresident_alien that is engaged in a u s trade_or_business respondent filed an answer to the petition on date followed on date by the subject motion for summary_judgment by order dated date this matter was set for hearing in st louis missouri on date the case was called for hearing on that date and both petitioner and counsel for respondent appeared at the hearing respondent waived oral argument in support of her motion petitioner's oral argument consisted of the usual patently frivolous tax_protester arguments although admitting to having a job and to receiving compensation_for his work petitioner nevertheless takes the position that for the years through he was not subject_to federal_income_tax because a c f_r is not published 2in an attempt to have his cake as well as eat it petitioner states in a document denominated affidavit in support of petition that illinois is united by and under the constitution of the united_states in the federal_register b the statutory_notice_of_deficiency contains information from respondent's business_master_file and petitioner is not in any business of any kind c he reserves all his remedies as for sic the uniform commercial code d he is not a united_states citizen but admits being born in illinois e he does not know what tax_return to file because there is no omb office of management and budget number and expiration date on form_1040 and f the income_tax only applies to the district of columbia guam and puerto rico many of petitioner's arguments were in the form of a question such as what irs director -- district_director am i dealing with is it guam is it puerto rico although admonished more than once by the court that the pertinent question for the hearing was whether there was a factual dispute about his receipt of unreported income in the years at issue petitioner presented only nonsensical legal tax_protester arguments discussion rule provides that either party may move for summary adjudication upon all or any of the legal issues in dispute if the moving party can show that there is no genuine issue as to 3rule is derived from fed r civ p therefore authorities interpreting the latter will be considered by the court in applying our rule 78_tc_412 any material fact and that a decision may be rendered as a matter of law the moving party has the burden of showing the absence of a genuine issue as to any material fact see 78_tc_412 and cases cited therein in 477_us_317 the supreme court described the showing that must be made by the moving party a party seeking summary_judgment always bears the initial responsibility of informing the court of the basis for its motion and identifying those portions of 'the pleadings depositions answers to interrogatories and admissions on file together with the affidavits if any ' which it believes demonstrate the absence of a genuine issue of material fact in celotex the supreme court held that the moving party in a summary_judgment action need not in all cases introduce evidence negating an essential element of the opponent's claim in order to prevail on the motion if the moving party can make a showing from the record of a complete failure of proof concerning an essential element of the nonmoving party's case and on which the nonmoving party will bear the burden_of_proof at trial there can be 'no genuine issue as to any material fact ' with respect to that claim id pincite 4see also 780_f2d_1190 5th cir a case cited by the court in 477_us_317 wherein it is stated if the moving party can show that there is no evidence whatever to here petitioner has the burden_of_proof to show that respondent's determinations are erroneous rule a 290_us_111 82_tc_766 affd 793_f2d_139 6th cir petitioner has not met that burden in this matter as his only objections to respondent's determined deficiencies in and additions to tax are based on frivolous tax protestor arguments we need not address these arguments see 737_f2d_1417 5th cir one of the purposes of summary_judgment as provided by rule is to isolate and dispose_of factually unsupported claims or defenses celotex v catrett supra pincite see also 61_tc_861 to that end respondent's motion is appropriate in this case petitioner admits that he received compensation and that he did not file federal_income_tax returns reporting income we find that there is a complete failure of proof by petitioner he can point to no evidence in the record to show that respondent's determinations are incorrect based on the record respondent is entitled to establish one or more essential elements of a claim on which the opposing party has the burden_of_proof trial would be a bootless exercise fated for an inevitable result 5we direct petitioner's attention to respondent's memorandum in support of her motion for summary_judgment for cases holding petitioner's tired claims to be absurd 6petitioner refused to say whether he filed illinois income_tax returns for the years at issue summary_judgment as a matter of law and we so hold see eg beard v commissioner supra we turn now to an award of a penalty against petitioner under sec_6673 the court may on its own initiative require a taxpayer to pay such a penalty to the united_states where the circumstances justify its imposition 90_tc_908 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income_tax or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and to espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir affg an unreported order of this court based on well-established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay dealing with this matter wasted the court's time respondent's time and taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure see 969_f2d_951 10th cir affg t c memo crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 an order and decision will be entered granting respondent's motion for summary_judgment and requiring petitioner to pay a penalty pursuant to sec_6673
